DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.
The indicated allowability of claim 15 is withdrawn in view of previously cited reference to Gieser.  The examiner did not fully appreciate the teachings of the Gieser reference and regrets the inconvenience.  
Claim Objections
Claims 1 and 13 is objected to because of the following informalities: Last line of claims 1 and 13, the word “bearer” should be replaced with –drum--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “indicator” in claim 1.
Because these claim limitations is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ditzel et al. DE 10012743 A1 (hereinafter “Ditzel”).
Regarding claim 1, Ditzel discloses a sheet suction device (1, shown in FIG. 1) comprising: 
a bearer (2) configured to bear a sheet on a circumferential surface of the bearing member and rotate in a first direction (capable); 
a plurality of suction holes (holes below 3 in FIG. 2) in a bearing region in the circumferential surface of the bearing member; 
a suction device (non-illustrated suction device) connected to the plurality of suction holes, the suction device configured to suck the sheet through the plurality of suction holes; and 
a first member (9, shown in FIG. 2 and 4-6) between the plurality of suction holes and the suction device, the first member rotatable in a second direction (capable) different from the first direction to change a suction region (notice FIG. 4-6, rotational position of 9 changes the suction holes in the width direction) of the suction device connected to the plurality of suction holes, and
an indicator (refer to 18 comprising markings) that indicates a rotation position (1-8) of the first member.
wherein a rotation of the first member in the second direction expands (capable) the suction region of the suction device in the bearing region of the drum.
Regarding claim 2, wherein: the drum is configured to rotate in the first direction to convey the sheet, and the second direction is opposite to the first direction (capable).
Regarding claim 3, wherein the rotation of the first member in the second direction increases a number of the plurality of suction holes connected to the suction device (capable).
Regarding claim 4, wherein the drum is bearable (capable of bearing/supporting more than one sheet, manually, which depends on the size of the sheet) a plurality of sheets on the circumferential surface in a circumferential direction of the drum.
Regarding claim 8, wherein the first member is manually rotatable.
Regarding claim 12, wherein the drum includes a plurality of suction ports (3) on the bearing region in an axial direction of the drum, and the rotation of the first member changes a number of the plurality of suction ports connected to the suction device in the axial direction of the bearer drum.
Regarding claim 13, wherein the drum is configured to rotate and convey the sheet in the first direction.
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geiser et al. US 9,315,331 (hereinafter “Gieser”).
Regarding claim 15, Geiser discloses a suction region changing device between a plurality of suction holes (outer holes 7, refer to FIG. 3)  and a suction device (non-illustrated vacuum source), the suction region changing device comprising: 
a first member (4) between the plurality of suction holes and the suction device, the first member configured to rotate and change a suction region of the suction device connected to the plurality of suction holes to suck a sheet; and
 a second member (5) including a plurality of holes (inside holes of 7 arranged in the inside surface of 5) a side surface (inside surface of 5, which faces 4) in a circumferential direction of the second member, 
wherein the first member includes grooves (9, 10) connected to the suction device, the grooves on a side surface in a circumferential direction of the first member, and 
a rotation of the first member in one direction relative to the second member increases a number of the plurality of holes of the second member connected to the grooves of the first member and increases a number of the plurality of suction holes connected to the suction device (for different sheet format lengths).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ditzel in view of Dolz et al. US 2016/0368287 A1 (hereinafter “Dolz”).
Ditzel fails to teach
further comprising a conveyer, wherein the drum is configured to rotate and convey the sheet in the first direction, and
a printer comprising: a liquid discharge device configured to discharge a liquid onto the sheet.
Dolz teaches the known concept of using suction drums and conveyers in an inkjet printer, which discharges liquid onto a sheet (refer to 4 in FIG. 4).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Gieser’s drum in an inkjet printer as taught by Dolz in order to achieve the predictable result of conveying a sheet to an inkjet printer for forming an image on the sheet.
Allowable Subject Matter
Claims 5-7, 10 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653